Citation Nr: 1142680	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to service connection for shortness of breath, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to December 1996 in support of Operation Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral plantar fascitis, effective April 13, 2005, but denied the claim for service connection for shortness of breath due to undiagnosed illness.  In May 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on July 10, 2008.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for bilateral plantar fasciitis, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 10 percent for bilateral plantar fasciitis during the pendency of the appeal, inasmuch as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his July 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for August 5, 2010.  However, he cancelled that request prior to his hearing.  As such, the Board hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011).

For the reasons expressed below, the claims on appeal-along with a claim for service connection for sinusitis, for which the Veteran has completed the first of two actions required to place this matter in appellate status-are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, via VA Form 21-4138, in October 2007 the Veteran raised the issue of entitlement to service connection for a bilateral hip disability.  Also, in his July 2008 substantive appeal, the Veteran raised the issues of entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness, and irritable bowel syndrome, also claimed as secondary to medication prescribed to treat service-connected fibromyalgia.  Further, in April 2007, the Veteran raised the issue of entitlement to service connection for anxiety.  It does not appear that these claims for service connection have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As noted above, the Veteran  claims service connection for shortness of breath associated with his Persian Gulf service. 

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2011).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669  (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117  (West 2002); 38 C.F.R. § 3.317(a), (b) (2011).

The record establishes that the Veteran was deployed to the Persian Gulf in June 1992.  The Veteran has since complained of shortness of breath.  On VA Gulf War examination in January 2007, there was no evidence of any pulmonary symptoms and the Veteran was not diagnosed with any pulmonary or respiratory disability.

However, in May 2007 NOD, the Veteran indicated that an entry physical examination for the Henrico County Virginia's Sherriff's Department indicated shortness of breath.  A January 2008 private report indicates complaints of shortness of breath while walking up stairs and walking up to fifty yards.  An examination of the lungs indicated bilateral diminished sounds in the lower lobes.

Apparently, the January 2007 examiner appears to have only considered only the Veteran's complaints at the time of the examination.  However, given the  Veteran's prior and subsequent assertions as to shortness of breath, the Board finds that another VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to fairly resolve the Veteran's service connection claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the claim for an initial rating in excess of 10 percent for bilateral plantar fasciitis, the record reflects that this disability was most recently evaluated during a February 2007 VA examination.  In his July 2008 substantive appeal, the Veteran reported that his disability has deteriorated.

In view of allegations of worsening disability since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected bilateral plantar fasciitis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA Persian Gulf and podiatry examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim (s) (as the original claim(s) will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record for each of the disabilities under consideration before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Beckley, West Virginia, dated through February 23, 2010; however, there exists the possibility that more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 23, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition, documents of record indicate that the Veteran received relevant treatment from Marnie Moose, R.N., A.P.R.N., B.C., beginning around June 2007.  However, the only private treatment records are dated from August 2007 to January 2008.  The Veteran has also indicated that he underwent an entry physical examination at the Henrico County Sheriff's Department.  Because these records could bear on the outcome of the Veteran's service connection and increased rating claims, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish any necessary authorization to enable it to obtain the records identified above. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for higher rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited above, is appropriate.  The RO's reajudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

As a final matter, the Board points out that, in a September 2007 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for sinusitis.  The Veteran was furnished notice of this rating decision on September 13, 2007.  In October 2007, the Veteran filed an NOD with this rating decision.  However, the RO has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative a SOC on the claim for service connection for sinusitis, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for service connection for sinusitis within 60 days of the issuance of the SOC.

2.  The RO should obtain from the Beckley VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since February 23, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from Marnie Moose, R.N., A.P.R.N., B.C. (since June 2007) and the Henrico County Sheriff's Department.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a. The examiner should note and detail all assertions as to shortness of breath, current and documented,  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them. 

b. The examiner should list all diagnosed disability(ies) associated with shortness of breath.  If all such complaints are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c. If any symptoms of shortness of breath are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d. If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

e. For each diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed disability was incurred in or aggravated by service, or by the Veteran's service-connected PTSD. 

f. The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report.  

6.  The RO should also arrange for the Veteran to undergo VA podiatry examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically note all current manifestations of the service-connected bilateral plantar fasciitis, as well as describe the frequency and severity of each manifestation.  The physician should provide an assessment of the severity of overall foot disability as slight, moderate, moderately severe, or severe.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



